DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 16, the prior art of record does not teach an apparatus comprising: a first and second panel; a speaker and controller disposed between the inner surfaces of the panels, wherein the controller implements a safe mode of operation configured to play a pre-recorded sound through the speaker for less than 10 minutes and a recipient mode of operation configured to continuously play a pre-recorded sound through the speaker until the battery is discharged when the apparatus is opened; and a mode of operation switch operatively configured to switch the apparatus from the safe mode of operation to the recipient mode of operation, wherein once operated the mode of operation switch cannot be switched from the recipient mode of operation to the safe mode of operation, and the pre-recorded sound cannot be turned off via user operation of the mode of operation switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Radar, US 20120236690 teaches an animal medicine reminder tag comprising an  alarm/alert (e.g. light and/or sound) which cannot be turned off once activated. (¶0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631